Roberts, J.
This case was reversed and remanded, at a former term of this court, because the death of the original plaintiff, Keith, had been suggested, and no representative of his estate had appeared, or been made a party in court, to contest the claim of the intervenors, L. M. Wiley & Co. It now appears, that an administrator of his estate has made an appearance, and judgment has been rendered on the note, in favor of the intervenors, L. M. Wiley & Co., who claim to be the real owners. The administrator makes no objection to it, and there is no statement of facts, showing any error in the proceeding upon the merits.
After the parties announced themselves ready for trial, the plaintiffs made a motion to amend the record nunc fro tunc, so as to show that the administrator had previously made himself a party, which was granted, and the correction made. This, at *637most, was but an irregularity, and it was within the discretion of the court, to permit it then to be done.
The bill of exceptions does not exhibit any error in the manner in which this was done. The motion was sustained by the minutes made on the judge’s docket, supported by the testimony of a witness. To this we see no objection.
Judgment affirmed.